Citation Nr: 1708465	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-48 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


REMAND

In June 2016, the Board remanded the Veteran's claim in order to obtain a supplemental medical opinion.  The previous VA medical examination conducted in January 2015 did not provide a rationale for the opinion that the Veteran's eye disabilities, diagnosed as pseudophakia and papilledema, were not related to a chemical injury.  The examiner was asked to provide the bases and rationale for the opinion that pseudophakia and papilledema were not related to a chemical injury.

A supplemental medical opinion was obtained in July 2016.  The examiner, who conducted the January 2015 VA examination, stated that the Veteran's papilledema was due to an unrelated illness occurring 30-plus years after a superficial chemical injury to the eyes.  The examiner noted that a review of records indicated that the Veteran was thought to have an arterial venous malformation, but a subsequent arteriogram was negative.  Additionally, the Veteran had just finished treatment for Hepatitis C with peginterferon alfa-2a, which can cause papilledema.  Thus, the examiner opined that papilledema was most likely due to a self-resolving arterial venous fistula or a side effect of medical treatment and not the previous chemical injury.  The examiner also stated that the Veteran's cataract development and subsequent pseudophakia were unrelated to service, as "superficial chemical injuries causing no damage to the anterior segment of the eye, i.e., cornea and conjunctival, would not cause a cataract."  The Veteran also had cataract surgery on his left eye in 2010, approximately 30 years after the Veteran's in-service injury.

Regarding the diagnosis of papilledema, the examiner indicated that it was due to an unrelated illness.  Although not entirely clear, the examiner appeared to indicate that this unrelated illness was a resolving arterial venous fistula.  While the examiner indicated that papilledema was most likely due to a self-resolving arterial venous fistula or a side effect of medical treatment and not the in-service chemical injury, the examiner did not provide a rationale for that conclusion.  Additionally, the January 2013 VA treatment records include a diagnosis of posterior capsular opacity in the left eye during the appeal period.  While the records appear to indicate that this diagnosis is related to the Veteran's cataract surgery, a medical explanation is needed.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  With regard to service connection, current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

As such, the Board finds that the July 2016 VA opinion is not complete and, thus, a remand to obtain a supplemental opinion is required.

Accordingly, the case is remanded for the following action:

1.   The RO must obtain a supplemental medical opinion from the VA examiner who conducted the January 2015 VA examination and provided the July 2016 VA opinion.  If the examiner is not available, the requested supplemental opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the records, including a copy of this Remand, the VA examiner must provide a detailed rationale, including the bases for the opinion that the Veteran's papilledema was most likely due to a self-resolving arterial venous fistula or a side effect of medical treatment and not the previous chemical injury.  

The examiner must also provide an opinion as to whether the Veteran's diagnosis of posterior capsular opacity in January 2013 VA treatment records, is related to his military service, to include as residuals of a left eye injury due to a diesel fuel spill.  The examiner is reminded that the requirement of a current disability is satisfied if demonstrated at the time of the claim or while the claim is pending. 

A complete rationale for all opinions must be provided.  The examiner must provide a thorough explanation for any opinion and discuss the specific evidence upon which the opinion is based.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

3.  After completing the above action, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




